Citation Nr: 1454222	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  08-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure or service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disability, including as due to herbicide exposure or service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to November 1968, including in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claims of service connection for hypertension and for a gastrointestinal disability (which was characterized as stomach problems), each including as due to herbicide exposure or service-connected PTSD.  The Veteran disagreed with this decision in July 2006.  He perfected a timely appeal in December 2007.  A Travel Board hearing was held at the RO in February 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a November 2013 rating decision, the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with this decision in July 2014.

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board requested that the AOJ ask the Veteran to identify all VA and non-VA clinicians who have treated him for hypertension or for stomach problems and schedule him for appropriate examinations to determine the etiology of these claimed disabilities.  The AOJ sent the requested letter to the Veteran in June 2014.  There is no record of a response from the Veteran.  The requested examinations occurred in July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in combat in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The record evidence shows that the Veteran's current hypertension is not related to active service or any incident of service, including as due to in-service herbicide exposure or service-connected PTSD.

3.  The record evidence shows that the Veteran does not experience any current gastrointestinal disability which could be attributed to active service or any incident of service, including as due to in-service herbicide exposure or service-connected PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, including as due to herbicide exposure or service-connected PTSD, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  A gastrointestinal disability was not incurred in or aggravated by active service, including as due to herbicide exposure or service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2005, July 2009, September 2010, and in June 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed hypertension and stomach condition to active service and noted other types of evidence the Veteran could submit in support of these claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the July 2009, September 2010, and June 2013 VCAA notice letters and in separate March and August 2006 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for hypertension or for a gastrointestinal disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, appropriate VCAA notice was provided prior to the currently appealed rating decision.  Because both of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran specifically testified at his February 2013 Travel Board hearing that all available medical records in support of his claims had been submitted.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including those issues stated on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between hypertension, a gastrointestinal disability, and active service, including as due to service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred hypertension and a gastrointestinal disability (which he characterized as unspecified stomach problems) during active service.  He specifically contends that he drank "dirty water" while in combat in Vietnam and this caused or contributed to his current gastrointestinal disability .  He alternatively contends that his current hypertension and gastrointestinal disability are related to service.  He also contends that his service-connected PTSD caused or contributed to his current hypertension and gastrointestinal disability.

Laws and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Hypertension and a gastrointestinal disability are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because hypertension is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's service connection claim for hypertension.  By contrast, because a gastrointestinal disability is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to the Veteran's service connection claim for a stomach condition.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination in March 1966, his blood pressure was 120/84.  Clinical evaluation of his abdomen was normal.  The Veteran denied all relevant pre-service medical history.

The Veteran's service treatment records indicate that he was "wounded by enemy mortar fragments" near Landing Zone (LZ) Center in the Republic of Vietnam on May 15, 1968.

A review of a DA Form 1811, "Physical And Mental Status On Release From Active Service," dated in November 1968 shows that the Veteran was considered physically qualified for separation from service "without re-examination."  A copy of the Veteran's separation physical examination attached to his DA Form 1811 shows that clinical evaluation of his abdomen was normal.  His blood pressure was 120/74.

The Veteran's available service personnel records (DA Form 20) show that he served in combat in the Republic of Vietnam from December 1967 until his discharge from service.  His military occupational specialty (MOS) was light weapons infantryman.  His awards included the Silver Star, the Combat Infantryman Badge, the Vietnam Campaign Medal w/60 device, and the Vietnam Service Medal.  He participated in Vietnam Counter Offensive Phase III and the Tet Counter-Offensive.

The Veteran's SSA records show that he is in receipt of Social Security disability benefits for degenerative disc disease of the spine and bilateral knee arthralgias.

The post-service evidence shows that, on VA Agent Orange examination in October 1993, the Veteran's complaints included hypertension for the previous 10 years and a stomach problem "manifested mostly by gas, burning, belching, [and] flatus."  The Veteran's hypertension was under good control with Lisinopril and his stomach condition "is helped mostly with Maalox" and was present on a daily basis.  Physical examination showed blood pressure of 134/84 and no areas of tenderness, masses, or organomegaly in the abdomen.  The assessment included hypertension, well controlled, and probable gastritis.

On VA outpatient treatment in November 1998, a history of hypertension for 10 years was noted.  Physical examination showed blood pressure of 160/90 and a soft, non-tender abdomen with no organomegaly.  The assessment included hypertension, not well controlled.  The Veteran was advised to increase his Lisinopril.

A private barium enema taken in February 2001 showed no evidence of inflammatory bowel disease.

On VA outpatient treatment in October 2002, the Veteran's complaints included severe heartburn exacerbated by alcohol abuse and resolved by taking Aciphex.  He reported drinking 3-4 beers and brandy and whiskey every evening.  Physical examination showed blood pressure of 179/78 and an obese, soft, non-tender, non-distended abdomen, a normal liver span, no ascites, no "spiders," and the spleen was not palpable.  The assessment included elevated hypertension and alcoholic gastritis.

A VA colonoscopy in August 2003 showed a small polyp in the descending colon.

On VA outpatient treatment in January 2004, the Veteran's complaints included "gas bloating."  He reported being given Nexium for this problem.  Physical examination showed blood pressure of 133/76 and a soft, non-tender, non-distended abdomen with normal active bowel sounds with no masses and no hepatosplenomegaly.  The assessment included hypertension and gas bloating which the VA clinician attributed to the Veteran's "new vegetable-rich diet."  The Veteran was advised to stop taking Nexium and start taking simethicone as needed for his complaint of gas bloating.

In April 2004, it was noted that the Veteran "[r]emains very active without specific problems."  Physical examination showed blood pressure of 121/66 and an obese, soft, non-tender abdomen with normal active bowel sounds and no hepatosplenomegaly.  The assessment included stable hypertension and gas bloating improved with simethicone.

On private outpatient treatment in October 2004, the Veteran's complaints included abdominal pain, gas, and reflux.  "He takes Gas-X, Pepto, and multiple medications."  Physical examination showed a soft abdomen with positive bowel sounds and no masses, tenderness, or organomegaly.  The assessment was abdominal pain and discomfort with dyspepsia.  The Veteran was advised to undergo an upper endoscopy.

On VA outpatient treatment in November 2004, the Veteran's complaints included less dyspepsia "than before."  A recent private esophagogastroduodenoscopy (EGD) had shown no ulcer but had shown H. pylori.  The Veteran's H. pylori infection had been treated with 1 week of antibiotics.  A history of hypertension for 17 years and dyspepsia was noted.  The Veteran denied experienced any abdominal pain or altered bowel habits.  Physical examination showed blood pressure of 119/73 and a non-tender, non-distended abdomen with positive bowel sounds.  The assessment included hypertension and dyspepsia.  

In July 2008, no new complaints were noted.  The Veteran's blood pressure was 133/70.  The assessment included hypertension, well controlled, and a small descending colon polyp diagnosed in 2003 with current negative colonoscopy results per the Veteran.  The Veteran was advised to continue taking amlodipine 10 mg/day and Lisinopril 40 mg twice a day.  These findings were unchanged on subsequent VA outpatient treatment in June 2009, December 2010, July 2011, and in January 2012.

In a July 2009 letter, R.T.A, M.D., stated that he had been treating the Veteran since March 1998 for abdominal discomfort, gastroesophageal reflux disease (GERD), and hypertension.

The Veteran testified at his February 2013 Travel Board hearing that anxiety from his service-connected PTSD aggravated his stomach problems.  See Board hearing transcript dated February 12, 2013, at pp. 8-9.  He also testified that he was exposed to dirty (or contaminated) water while in combat in Vietnam and this exposure caused or contributed to his current stomach problems.  Id., at pp. 13-14.

On VA outpatient treatment in November 2013, no complaints were noted.  Physical examination showed a soft, non-tender abdomen with no hepatosplenomegaly.  The assessment included hypertension "low controlled."  The Veteran was advised to continue taking amlodipine 10 mg/day and decrease Lisinopril to 5 mg/day.

In a June 2014 letter, L.K., M.D., stated that she had been treating the Veteran for hypertension "for several years."

On VA hypertension Disability Benefits Questionnaire (DBQ) in July 2014, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he was on Lisinopril 20 mg daily to treat his hypertension.  The Veteran's blood pressure was 130/78, 140/78, and 137/85.  The VA examiner opined that it was less likely than not that the Veteran's current hypertension was related to active service or any incident of service.  The rationale for this opinion was a review of the Veteran's claims file, the initial post-service diagnosis of hypertension at approximately age 40, and the Veteran's habits "which put him in high risk of hypertension" including alcohol and tobacco abuse and obesity.   This examiner also opined that it was not likely that the Veteran's in-service herbicide exposure caused or contributed to his hypertension.  The rationale for this opinion was, "Exposure to Agent Orange is not known to cause hypertension; additionally, there is no credible medical evidence of a cause and effect due to exposure.  Hypertension [also] is not a presumptive condition due to Agent Orange."  The VA examiner finally opined that it was less likely than not that the Veteran's service-connected PTSD caused or aggravated his hypertension.  The rationale for this opinion was as follows:

While there are occasional rises in [blood pressure] for a certain population of the public that are emotionally upset or anxious, there is no consistent rise in blood pressure.  PTSD does not cause essential hypertension.  This Veteran's hypertension has been present for at least 25 years and he has numerous risk factors including tobacco use and obesity which would account [for] his hypertension.

The diagnosis was hypertension.

On VA stomach and duodenal conditions DBQ in July 2014, the VA examiner stated, "[The Veteran] states initially that he has [intestinal] gas and cramps [and] takes medication for gas, then reports he has never seen anyone or had the condition evaluated."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that there were no gastrointestinal complaints in the Veteran's service treatment records.  This examiner also stated, "An occasional occurrence of [intestinal] gas is normal and is not considered a [disabling] or abnormal occurrence.  It can be a reaction to food or swallowing too much air while eating.  Gas is also made in the [gastrointestinal] track from digestion of foods.  It helps propel stool through the [intestines]."  This examiner also stated that the Veteran's reported occasional episodes of gas were not related to active service and were treated successfully by taking simethicone.  The Veteran was not required to take continuous medication to treat any stomach or duodenal condition and had no incapacitating episodes due to any stomach or duodenal condition.  A 2012 colonoscopy had removed a polyp and found no cancer.  This was considered normal.  The VA examiner opined that it was less likely than not that the Veteran's claimed gastrointestinal disability or flatulence was related to active service.  The rationale for this opinion was that there was no identified chronic gastrointestinal disability or flatulence in the Veteran's medical records, no chronic gastrointestinal disability at this examination, and he treated his current flatulence successfully with simethicone.  The rationale also was that there was no record of a chronic gastrointestinal disability during or after active service.  The diagnosis was flatulence.

In an addendum to the July 2014 VA stomach and duodenal conditions DBQ dated later that same month, the VA examiner opined, "As the Veteran has no evidence or report of a chronic stomach-intestinal condition and only reports flatulence, it is less likely than not that the Veteran's PTSD has caused or aggravated his flatulence."  The rationale was, "If there is no intestinal condition reported or diagnosed, then it cannot be aggravated by another condition if it does not exist.  [The] Veteran could not provide any history or evidence of a specific stomach condition and when he was questioned regarding any condition he drank dirty water 50 years ago but cannot identify an abnormal health condition or symptoms that occurred or is present due to this episode or any other current issues."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, including as due to in-service herbicide exposure or service-connected PTSD.  The Veteran contends that he incurred hypertension during active service or, alternatively, his in-service herbicide exposure while in combat in Vietnam or his service-connected PTSD caused or aggravated (permanently worsened) his current hypertension.  The Board acknowledges initially that the Veteran served in combat in Vietnam and presumably was exposed to herbicides during such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Although the Veteran served in combat in Vietnam and presumably was exposed to herbicides during such service, hypertension is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  The Veteran also has not identified or submitted any evidence demonstrating an etiological link between his current hypertension and his acknowledged in-service herbicide exposure.  Further, the July 2014 VA examiner specifically found that it was not likely that the Veteran's in-service herbicide exposure caused or contributed to his hypertension.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that service connection for hypertension as due to in-service herbicide exposure is not warranted.  

The Veteran also is not entitled to service connection for hypertension on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Board again acknowledges that the Veteran had active combat service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The record evidence does not support the Veteran's assertions regarding in-service incurrence of hypertension or an etiological link between his current hypertension and active service.  It shows instead that, although the Veteran currently experiences hypertension, it is not related to active service or any incident of service.  For example, the Veteran's service treatment records show that his blood pressure was 120/84 (or within normal limits) at his enlistment physical examination and 120/74 (or within normal limits) at his separation physical examination.  These records also show no complaints of or treatment for hypertension at any time during active service, including while he was in combat in Vietnam.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The post-service evidence shows that, although the Veteran currently experiences hypertension, it is not related to active service.  It appears that, following his service separation in November 1968, the Veteran initially complained of hypertension (or high blood pressure) in approximately 1983, or 15 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This finding is consistent with what Dr. R.T.A. reported in his July 2009 letter when he stated that he had had been treating the Veteran since March 1998 for hypertension.  It also appears that the Veteran's post-service hypertension has stabilized with medication.  Critically, the July 2014 VA examiner opined that it was less likely than not that the Veteran's current hypertension was related to active service or any incident of service.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for hypertension.  Thus, the Board finds that service connection for hypertension is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  

The Board next finds that the Veteran is not entitled to service connection for hypertension as due to service-connected PTSD.  The Veteran essentially contends that the symptomatology associated with his service-connected PTSD (anxiety) caused or contributed to his current hypertension.  The Board acknowledges initially that service connection is in effect for PTSD.  The record evidence does not support the Veteran's assertions regarding an etiological link between his current hypertension and his service-connected PTSD.  The Board finds it highly significant that, although the Veteran has been seen by multiple VA clinicians at least since October 1993 for treatment of his hypertension, he did not report - and the VA clinicians who treated him did not indicate - any relevant history of service-connected PTSD symptomatology causing or aggravating his hypertension.  More importantly, the July 2014 VA examiner opined that it was less likely than not that the Veteran's service-connected PTSD caused or aggravated his hypertension.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which relates his current hypertension to his service-connected PTSD.  Thus, the Board finds that service connection for hypertension as due to service-connected PTSD is not warranted.

The Veteran also is not entitled to service connection for hypertension on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Despite the Veteran's assertions to the contrary, the record evidence does not indicate that he experienced hypertension during active service or within the first post-service year (i.e., by November 1969) such that service connection is warranted for this disability on a presumptive basis as a chronic disease.  Instead, as noted elsewhere, it appears that the Veteran reported that he first was diagnosed as having hypertension several decades after his service separation.  Thus, the Board finds that service connection for hypertension is not warranted on a presumptive basis as a chronic disease.  Id.

The Board finally finds that service connection for a gastrointestinal disability, including as due to in-service herbicide exposure or service-connected PTSD, is not warranted.  The Veteran has contended that he incurred a gastrointestinal disability (which he characterized as unspecified stomach problems) during active service, including in combat in Vietnam when he allegedly drank dirty (or contaminated) water.  He alternatively contends that in-service herbicide exposure while in Vietnam or his service-connected PTSD caused or aggravated his current gastrointestinal disability.  The record evidence does not support the Veteran's assertions regarding in-service incurrence of a gastrointestinal disability or any etiological link between a claimed gastrointestinal disability and active service or any incident of service, to include his acknowledged in-service herbicide exposure or his service-connected PTSD.  The Veteran has reported consistently that he drank dirty (or contaminated) water during long combat deployments in Vietnam.  Because the Veteran served in combat in Vietnam, and because his statements regarding drinking dirty (or contaminated) water while in Vietnam are consistent with the facts and circumstances of such service, the Board concedes that the Veteran likely drank dirty (or contaminated) water during active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  There is no indication, however, that the Veteran complained of or was treated for a gastrointestinal disability at any time during service, including while in combat in Vietnam, although the Board again acknowledges that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  

The Board also acknowledges again that the Veteran served in combat in Vietnam and presumably was exposed to herbicides during such service.  See Haas, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009).  Although the Veteran presumably was exposed to herbicides during service, a gastrointestinal disability is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Veteran also has not identified or submitted any evidence demonstrating an etiological link between his claimed gastrointestinal disability and his acknowledged in-service herbicide exposure.  Further, the July 2014 VA examiner specifically found that it was not likely that the Veteran's in-service herbicide exposure caused or contributed to his claimed gastrointestinal disability because there was no gastrointestinal disability present at that examination.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  Thus, the Board finds that service connection for gastrointestinal disability as due to in-service herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for a gastrointestinal disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The record evidence does not support the Veteran's assertions regarding in-service incurrence of a gastrointestinal disability or an etiological link between any claimed gastrointestinal disability and active service.  It shows instead that, although the Veteran complains of occasional flatulence, he does not experience any current chronic gastrointestinal disability which could be attributed to active service or any incident of service, including as due to service-connected PTSD.  See also 38 C.F.R. § 3.310.  The Board notes that there are no complaints of or treatment for a gastrointestinal disability at any time during active service although the lack of records does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  

The post-service evidence shows that the Veteran complained of and was treated for a variety of gastrointestinal complaints since his service separation, to include "gas bloating," probable gastritis, alcoholic gastritis, abdominal pain with discomfort, dyspepsia, and GERD.  The Board finds it highly significant that, despite being seen repeatedly for complaints of a gastrointestinal disability since his service separation, the Veteran did not report - and the VA and private clinicians who treated him for his gastrointestinal complaints did not indicate - any relevant in-service history or an etiological link between these complaints and active service.  The Board notes in this regard that the presence of a mere symptom (such as abdominal pain, bloating, and gas or flatulence) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The July 2014 VA examiner noted that the complaint of occasional flatulence reported by the Veteran at that examination was considered normal and was not a disabling condition.  This examiner also stated that the Veteran's reported occasional episodes of gas (or flatulence) were not related to active service and were treated successfully by taking simethicone.  More importantly, the July 2014 VA examiner opined that it was less likely than not that the Veteran's claimed gastrointestinal disability or flatulence was related to active service.  In a July 2014 addendum, this examiner also opined, "As the Veteran has no evidence or report of a chronic stomach-intestinal condition and only reports flatulence, it is less likely than not that the Veteran's PTSD has caused or aggravated his flatulence."  These opinions were fully supported.  See Stefl, 21 Vet. App. at 124.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a chronic gastrointestinal disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran has complained of and been treated for a variety of gastrointestinal complaints since his service separation, there is no evidence of any current chronic gastrointestinal disability that could be attributed to active service.  In summary, the Board finds that service connection for a gastrointestinal disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of hypertension and a gastrointestinal disability have been continuous since service.  He asserts that he continued to experience symptoms relating to hypertension (elevated blood pressure) and a gastrointestinal disability (abdominal pain and reflux) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hypertension and a gastrointestinal disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his abdomen and blood pressure were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hypertension for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1968) and initial reported symptoms related to hypertension in approximately 1993, when he reported that he had been diagnosed as having hypertension approximately a decade earlier in 1983 (a 25-year gap from his service separation).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also emphasizes the lack of complaints of or treatment for a chronic gastrointestinal disability at any time since his service separation.

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including PTSD, a low back disability, and acne.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to hypertension or a gastrointestinal disability.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

When the Veteran sought to establish medical care with VA after service in October 1993, he did not report the onset of hypertension during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that he initially had been diagnosed as having hypertension approximately 10 years earlier in 1983.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claim for service connection for residuals of shell fragment wounds at his discharge from active service in November 1968, but did not claim service connection for hypertension or for a gastrointestinal disability or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).    

The July 2014 VA examiner noted the Veteran's inconsistencies regarding his claimed gastrointestinal disability.  These inconsistencies in the record evidence weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between the Veteran's current hypertension and active service and showing no current gastrointestinal disability which could be attributed to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for hypertension, including as due to herbicide exposure or service-connected PTSD, is denied.

Entitlement to service connection for a gastrointestinal disability, including as due to herbicide exposure or service-connected PTSD, is denied.


REMAND

The Veteran also contends that his service-connected disabilities prevent him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  

As noted in the Introduction, in a November 2013 rating decision, the RO denied the Veteran's TDIU claim.  The Board noted in its May 2014 remand that it did not have jurisdiction over the Veteran's TDIU claim because the time for initiating an appeal of the November 2013 rating decision had not yet expired.  The Veteran subsequently disagreed with the November 2013 decision in July 2014 correspondence.  

To date, the RO has not issued a Statement of the Case (SOC) on the Veteran's TDIU claim.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO should issue an SOC on the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


